Citation Nr: 0117151	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  92-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posterior vitreous 
detachment, left eye, manifested by floaters, claimed as 
residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from January 1958 to 
January 1961.

This matter arises from October 1990 and August 1991 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, which 
denied the benefit sought on appeal.  The case was referred 
to the Board of Veterans' Appeals (Board), remanded by the 
Board in October 1993 and December 1995, and denied by the 
Board in 1998.  The United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board in 
February 1999, and in July 1999, the Board remanded the case 
to the RO for further development.  The RO has returned the 
case to the Board for resolution. 


FINDINGS OF FACT

1.  The veteran sustained an injury to his left eye in 1960 
which resulted in posterior vitreous detachment.

2.  The veteran's diagnosed floaters of the left eye are the 
result of the injury sustained during service.


CONCLUSION OF LAW

A posterior vitreous detachment of the left eye, manifested 
by vitreous floaters, was incurred during military service.  
38 U.S.C.A. §§ 1101, 1131 (West 1991), Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, he was provided VA 
examinations, and an expert opinion was obtained, and there 
is no indication that there are any outstanding records 
pertinent to this appeal.  Thus, the Board finds that the 
duty to assist as mandated by the Veterans Claims Assistance 
Act, supra, has been fulfilled. 

The veteran asserts that he has "floaters" in his left eye 
that have been present since an eye injury during service.  
He maintains that the floaters affect his vision and cause 
him to have difficulty seeing.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

The veteran's service medical records show that he sustained 
an injury in October 1960, when someone's elbow struck him 
below the left eye during a basketball game.  At that time he 
reported seeing a black spot in the middle of his eye.  He 
was evaluated in the medical clinic in October without 
diagnosis or noted clinical abnormality.  The remaining 
service medical records show no further evaluation or 
diagnosis regarding his left eye.  His separation examination 
in January 1961 was negative for an eye disability other than 
a correctable refraction of the left eye. 

The veteran's private medical records show that in February 
1994, the veteran's treating physician signed a statement 
indicating that the veteran was bothered by floaters, but 
that his vision was fine and that the floaters caused no 
disability.  In April 1994, a private doctor of optometry 
found that the veteran had a posterior vitreous detachment of 
the left eye with secondary floaters, causing some difficulty 
with work requiring near vision.  In addition the veteran was 
diagnosed as having amblyopia of the right eye, probably 
since childhood.  This doctor submitted many subsequent 
statements up through March 2000, confirming his diagnosis of 
severe vitreous floaters, left eye, that had worsened since 
1994.  Visual acuity at the time of the most recent 
examination was measured in the left eye as 20/30, at 
distance, and 20/20, at near.  The physician also stated in 
his March 2000 statement that the floaters caused a decrease 
in visual acuity.

A VA ophthalmology examination of June 1996 reflected a 
diagnosis of amblyopia right eye, secondary to strabismus, 
and vitreous floater left eye.  The examiners offered 
opinions that there was a slight possibility that with an 
ocular injury a floater could result, however there was no 
noted disability secondary to the floaters.  A subsequent VA 
ophthalmology examination in November 1999, reflected the 
same diagnosis and the same essential opinion.  The VA 
examiner noted several small vitreous floaters in the 
veteran's left eye.  He reiterated that there was a slight 
possibility that the floaters were caused by an ocular 
injury, but even though they were symptomatic, they were not 
disabling.  In addition, with regard to the reported 
increased disability, the examiner noted that floaters 
increase with age and such increase had nothing to do with a 
previous injury.

In December 2000, the Board obtained an expert medical 
opinion from an eye specialist to determine whether there was 
any relationship between the floaters and the injury.  The 
physician stated that it was likely that the eye injury was 
associated with the development of a vitreous floater.  He 
noted that partial or complete posterior vitreous detachment 
precipitated by trauma was well described and would  not be 
considered unusual.  He further stated that while the veteran 
was originally diagnosed as having a single floater, the 
change to multiple floaters was indicative of a continued 
separation of the posterior vitreous following an initial 
partial detachment induced by trauma.  Such progression was 
likely to occur over time and could be associated with 
additional floaters.  He reported that it may be impossible 
to distinguish between continued separation due to trauma and 
separation occurring due to aging, but the evidence suggested 
that the floaters were likely associated with the 1960 eye 
injury.  This medical expert also stated that although 
floaters were symptomatic, they were not generally a cause of 
significant disability.  He found that the veteran's reported 
decrease in visual acuity and difficulty with near work was 
the result of his right eye amblyopia and manifest right 
ocular deviation.  He stated that this difficulty was "not 
primarily due to the vitreous floaters."  In this regard, 
reference was made to the November 1999 examination findings 
showing that using his left eye, with correction, the veteran 
was able to read at the 20/20 level.

The veteran appeared for hearings before the undersigned 
Board Member in February 1998 and in August 2000.  He 
testified in February 1998 that right after the injury to his 
left eye, his vision was blurred and he saw black specks.  He 
sought medical evaluation the next day, but no treatment was 
rendered.  He did not seek further medical treatment for his 
eye problems until after he separated from service.  During 
the August 2000 hearing, the veteran testified that he had 
been seeing floaters since his injury during service, but it 
was only the optometrist that he began to see in 1994 who 
offered him help.  He acknowledged that his right eye 
condition pre-existed service, but he testified that the 
decrease in his vision occurred with the increase in floaters 
in his eye. 

After reviewing the record in its entirety, the Board finds 
that the evidence supports a finding that service connection 
is warranted for posterior vitreous detachment of the left 
eye, manifested by floaters.  While one of the veteran's 
physicians, as well as 2 VA examining physicians, found no 
evidence of disability due to floaters, the veteran's current 
treating physician, as well as a VA medical expert have 
linked the veteran's floaters to his injury during service.  
The VA expert found that it was not likely that the floaters 
caused significant disability, however he did not rule out 
that there was some disabling symptomatology.  Moreover, the 
veteran has testified numerous times that the floaters have 
affected his vision.  Thus, in evaluating the evidence of 
record, the Board finds that the statements from the 
veteran's current physician, in conjunction with the VA 
examination reports, establish that the veteran has diagnosed 
posterior vitreous detachment, left eye, resulting in 
floaters.  Further, the opinion of the VA medical expert 
serves to establish the requisite nexus between the veteran's 
left eye injury during service and currently diagnosed 
vitreous floaters involving the left eye.  Accordingly, the 
Board concludes that the veteran's claim should be granted.  
In so doing, the Board emphasizes that such grant is limited 
to pathology and resulting symptoms attributable to the 
posterior vitreous detachment, which involve the left eye 
only.  


ORDER

Entitlement to service connection for posterior vitreous 
detachment, left eye, manifested by floaters, is granted, 
subject to the provisions governing the award of monetary 
benefits.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

